Continuing Abatement Order filed May 9, 2013.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-12-00913-CV
                                  ____________

                         LEON THOMAS, Appellant

                                       V.

                         CHANDRA JONES, Appellee


                    On Appeal from the 58th District Court
                           Jefferson County, Texas
                     Trial Court Cause No. A-189,572-A

                 CONTINUING ABATEMENT ORDER

      This is an appeal from a partial summary judgment granted in favor of
Chandra Jones, which was made final by an order of severance. Jones sued
appellant for personal injuries after an automobile accident. On March 15, 2013,
appellant filed a motion to stay this appeal, accompanied by a notice of automatic
stay. According to the motion and notice, Santa Fe Auto Insurance Company,
appellant’s insurer, has been placed into receivership by the State of Texas,
pursuant to chapter 443 of the Texas Insurance Code. Section 443.008(d) of the
Texas Insurance Code provides for a stay of all judicial proceedings against any
insured for a period of no less than 90 days after the receivership order. See Tex.
Ins. Code § 443.008(d). Accordingly, on March 21, 2013, this court granted
appellant’s motion to stay this appeal and ordered the appeal ABATED for no less
than ninety days from March 8, 2013, the date of the receivership order, until June
6, 2013, or such further time as ordered by the receivership court.

      On May 2, 2013, appellant filed a notice in this court that Santa Fe Auto
Insurance Company was declared insolvent and placed into liquidation by the
419th Judicial District Court of Travis County, Texas, in Cause No. D-1-GV-13-
000204, styled The State of Texas v. Santa Fe Auto Insurance Company. In
addition, the Texas Commissioner of Insurance designated Santa Fe as an impaired
insurer effective April 5, 2013, pursuant to Official Order No. 2432.

      According to Chapter 462 of the Texas Insurance Code, an automatic six
month stay of this proceeding is mandated. See Tex. Ins. Code § 462.309.
Therefore, this appeal is stayed until October 7, 2013, or until further order.

      For administrative purposes only, and without surrendering jurisdiction, the
appeal remains abated and treated as a closed case until at least October 7, 2013, or
until further order of this court. Unless the parties advise this court that the stay has
been extended by the receivership court, the appeal will be reinstated after the six-
month stay period has expired.



                                    PER CURIAM




                                           2